Title: From George Washington to Thomas Waggener, 5 August 1756
From: Washington, George
To: Waggener, Thomas



To Captain Thomas Waggener On the South-Branch.Sir,
[Winchester, 5 August 1756]

I have so many places and people to defend; so great calls from every quarter for men, and so little prospects for getting any—that I find it impossible to comply with the act of Assembly, and opinion of the council of War, in building the chain of Forts on the frontiers—You must therefore, notwithstanding all the orders which have heretofore been given, immediately despatch Captain Bell with his whole Company to Captain Cox’s Fort, where he is to remain himself with twenty men, taking command of said fort, and escorting all Expresses, waggons, &c. to and from Fort-Cumberland, as far as Ashbys and Pearsalls[.] The rest of his men he is to divide into two equal parts; one of which, with his Ensign, is to march to, and be stationed at Kirkendalls, for the protection of the people there. The other party, with a trusty Sergeant is to march to, and put themselves under the direction of the officer commanding at Ashby’s, in order to strengthen that Garrison, and enable them to afford escorts with the greater safety. Your own and the two remaining Companies, you are to dispose of in the most elligible manner, for the protection of the inhabitants above the Trough; and I could most earnestly wish that you would, if the thing is practicable, erect a Fort in that Settlement; twenty miles above your upper Fort, that the people in those parts may be sheltered from the Enemy; and that we may so far as is possible, shew our willingness to comply with the Laws of our Country, that direct this chain.
I wrote you yesterday, desiring that all the captains would be punctual in making me exact weekly Returns, to be signed by themselves and officers, of the state and strength of their companies;

and must here repeat those orders—as I am fully resolved to suspend the first Captain or commander of a company, that neglects in sending me them; or that is careless in correcting or returning them exact, tho’ they may vary but a man.
All the militia that are not already marched, must be immediately ordered down, to call at this place to lodge their arms. I am Yours &c.

G:W.
Winchester, August 5th 1756.    

